PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kinney, Angela, Yvonne
Application No. 16/785,613
Filed: February 09, 2020
For: Bottle Decoration Clip
:
:
:	DECISION ON PETITION
:
:




This is a decision on the submission filed October 13, 2021, which is being treated as a petition under 37 CFR 1.137(a), to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of March 19, 2021, which set a shortened statutory period for reply of three months. An One (1) month extension of time under 37 CFR 1.136(a) was filed on July 19, 2021.  Accordingly, the application became abandoned on July 20, 2021. A Notice of Abandonment was mailed October 12, 2021. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item (1) and (3) above.

(1) Petitioner has stated that a Request for Continued Examination (RCE) was filed with a fee in the amount of $680, however, the Office record does not show the fee was  accompanied by the RCE Form (PTO/SB/30).  Petitioner is reminded that the RCE form should accompany the renewed Petition.

Further, Petitioner stated a Petition to Revive accompanies the Amendment, however, the Office record does not show such. 

Petitioner’s attention is directed to the U.S. Patent and Trademark Office (Office) website – www.uspto.gov , where the appropriate Petition For Revival of an Application for Patent Abandoned Unintentionally Under 37 CFR 1.137(a) (Form PTO/SB/64), could be obtained. While it is not a requirement to use the Office form, Petitioner should use similar approved language.

As to item (3),  37 CFR 1.137(b)(4) requires a statement that “the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.”  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 






/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET





    
        
            
        
            
        
            
    

    
        1http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).